Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 1/19/22 has been entered. Claim 9 has been canceled.  Claims 1, 11, and 19 have been amended.  Claims 1-8, and 10-21 remain pending in the application.
Applicant’s amendment to the drawings have overcome each and every objection to the drawings set forth in the Non-Final Office Action mailed 10/21/21.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael J. Schwartz (Reg. No. 79,754) on 1/31/22.



1. (Currently Amended) A gas turbine engine comprising: 
a combustor section arranged between a compressor section and a turbine section, wherein the compressor section includes at least a low pressure compressor and a high pressure compressor, the high pressure compressor arranged upstream of the combustor section; 
a fan section having twenty-six or fewer fan blades, wherein the low pressure compressor is downstream from the fan section, wherein the low pressure compressor is configured to counter-rotate relative to the fan blades;
an airfoil arranged in the low pressure compressor and including pressure and suction sides extending in a radial direction from a 0% span position to a 100% span position, wherein the airfoil has a relationship between an axial stacking offset and span position that includes a curve with a negative slope from 90% span to 100% span, where the negative slope leans forward relative to an engine axis;
wherein the curve has a positive slope beginning at 0% span, where the positive slope leans aftward relative to the engine axis; and 
wherein the airfoil has an axial stacking offset at the 100% span position which is less than or equal to an axial stacking offset at the 0% span position, the axial stacking offsets measured relative to an aftward direction.

6. (Cancelled)

1, wherein the positive slope extends from 0% span to 40% span.  

11. (Currently Amended) A gas turbine engine comprising: 
a combustor section arranged between a compressor section and a turbine section, wherein the compressor section includes at least a low pressure compressor and a high pressure compressor, the high pressure compressor arranged upstream of the combustor section; 
a fan section having twenty-six or fewer fan blades, wherein the low pressure compressor is downstream from the fan section and the low pressure compressor is configured to counter-rotate relative to the fan blades, and the fan section has a fan pressure ratio of less than 1.55;
an airfoil arranged in the low pressure compressor and including pressure and suction sides extending in a radial direction from a 0% span position to a 100% span position, wherein the airfoil has a relationship between an axial stacking offset and span position that includes a curve with a negative slope from 90% span to 100% span, where the negative slope leans forward relative to an engine axis;
wherein the curve has a positive slope beginning at 0% span, where the positive slope leans aftward relative to the engine axis; and 
wherein the airfoil has an axial stacking offset at the 100% span position which is less than or equal to an axial stacking offset at the 0% span position, the axial stacking offsets measured relative to an aftward direction.  

 

19. (Currently Amended) A gas turbine engine comprising: 
a combustor section arranged between a compressor section and a turbine section; 
a fan section having twenty-six or fewer fan blades, wherein the compressor section is downstream from the fan section and the compressor section is configured to counter- rotate relative to the fan blades; and 
an airfoil arranged in the compressor section and including pressure and suction sides extending in a radial direction from a 0% span position to a 100% span position, wherein the airfoil has a relationship between an axial stacking offset and span position that  includes a curve with a negative slope from 90% span to 100% span, where the negative slope leans forward relative to an engine axis;
wherein the curve has a positive slope beginning at 0% span, where the positive slope leans aftward relative to the engine axis; and 
wherein the airfoil has an axial stacking offset at the 100% span position which is less than or equal to an axial stacking offset at the 0% span position, the axial stacking offsets measured relative to an aftward direction.  

Allowable Subject Matter
Claims 1-5, 7-8, and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-5, 7-8, and 10-21 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein the curve has a positive slope beginning at 0% span, where the positive slope leans aftward relative to the engine axis; and wherein the airfoil has an axial stacking offset at the 100% span position which is less than or equal to an axial stacking offset at the 0% span position, the axial stacking offsets measured relative to an aftward direction” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1-5, 7-8, and 10-21.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        2/16/22